Citation Nr: 0833373	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  93-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1991.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 RO rating decision that denied 
entitlement to service connection for bilateral hearing loss, 
and a September 2005 RO rating decision that granted 
entitlement to service connection for left ear hearing loss 
and assigned an initial noncompensable (0 percent) disability 
rating, effective December 1, 1991.

This case was the subject of Board remands dated in June 2003 
and September 2007.

In today's decision, the Board grants entitlement to service 
connection for right ear hearing loss.  As a result, the case 
must be remanded to the RO to adjudicate the matter of the 
appropriate rating for the veteran's now-service-connected 
bilateral hearing loss in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's ongoing appeal 
for entitlement to a compensable rating for left ear hearing 
loss is inseparable and part and parcel of the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has current right ear hearing loss 
disability.

2.  Competent medical evidence establishes that right ear 
hearing loss began during active service; the hearing loss so 
incurred cannot be dissociated from the veteran's current 
right ear hearing loss disability.




CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for right ear hearing loss.  Therefore, no further notice or 
development is needed with respect to this issue.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-
11 (Stephen A. Schroeder et al. eds., 1988).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran is service-connected for disabilities including 
bilateral tinnitus and left ear hearing loss.  On appeal he 
seeks service connection for right ear hearing loss.

The veteran's DD Form 214s indicate that he performed duties 
as a tank crewman for over 16 years, to include during a 
period of wartime service in Vietnam.   Detailed service 
personnel records reflect that some of this time was spent as 
a tank gunner and some as a tank crewman.

At the veteran's July 1969 service entrance examination, pure 
tone thresholds in the right ear were 0 decibels at 500 
hertz, 0 decibels at 1000 hertz, 0 decibels at 2000 hertz, 
and 0 decibels at 4000 hertz.  

At the veteran's June 1991 service retirement examination, 
the veteran indicated by checked box that he had a history of 
hearing loss.  A reviewing physician commented that 
audiograms showed high frequency loss, with a long history of 
being exposed to machines and loud noise.  On audiological 
testing, pure tone thresholds in the right ear were 30 
decibels at 500 hertz, 20 decibels at 1000 hertz, 10 decibels 
at 2000 hertz, 10 decibels at 3000 hertz, and 20 decibels at 
4000 hertz.  The examining physician's notes included the 
notation "Poss hearing loss-/Tinnitus?".

At a VA compensation audiological examination in December 
1991, pure tone thresholds in the right ear were 15 decibels 
at 500 hertz, 15 decibels at 1000 hertz, 10 decibels at 2000 
hertz, 10 decibels at 3000 hertz, and 15 decibels at 4000 
hertz.  The audiologist opined that the veteran had hearing 
within normal limits bilaterally on all measures, and that 
the veteran's complaint of tinnitus was not supported by 
audiometric measurements.

In a July 1992 statement received from the veteran, in which 
he disagreed with a May 1992 RO denial of service connection 
for tinnitus, the veteran noted that he was a tank crewman 
for much of his period of service, that his ears had begun to 
ring years ago but he was told it was just part of the job, 
and that he had problems with his hearing for most of the 
years that he worked on tanks.  He noted that he had been 
monitored for hearing problems during service.  

VA treatment records show that during the years 1992 to 1994, 
the veteran was diagnosed with and received treatment for 
tinnitus.

At a VA audiological examination for treatment purposes in 
May 1994, pure tone thresholds in the right ear were 15 
decibels at 500 hertz, 15 decibels at 1000 hertz, 10 decibels 
at 2000 hertz, 5 decibels at 3000 hertz, and 20 decibels at 
4000 hertz.  The diagnosis was sensorineural hearing loss.  

The Board granted entitlement to service connection for 
tinnitus in a June 1995 decision issued by the undersigned 
Veterans Law Judge.

At a VA audiological compensation examination in May 2004, 
pure tone thresholds in the right ear were 25 decibels at 500 
hertz, 25 decibels at 1000 hertz, 20 decibels at 2000 hertz, 
30 decibels at 3000 hertz, and 25 decibels at 4000 hertz.  
The CNC world list speech recognition score in the right ear 
was 100 percent. 

A July 2005 VA examiner opined that the service treatment 
records show a change in hearing from the time of the 
veteran's examination at entrance in July 1969 as compared to 
his examination at discharge in June 1991.  The examiner 
noted that the veteran had normal hearing at entrance when 
the veteran was tested from 500 hertz to 4000 hertz.  The 
examiner noted that the veteran had mild hearing loss at 500 
and 6000 hertz in the right ear at discharge from service.  
He noted that the veteran's hearing loss was consistent 
through January 2002.  After this date, according to the 
examiner, the results indicated a shift in hearing, and the 
change from 2002 to 2004 could not be attributed to military 
noise exposure.  

During VA audiological testing for treatment purposes in 
February 2006, reported pure tone thresholds in the right ear 
were 60 decibels at 500 hertz, 40 decibels at 1000 hertz, 40 
decibels at 2000 hertz, 45 decibels at 3000 hertz, and 45 
decibels at 4000 hertz.  The reported speech recognition 
score in the right ear was 100 percent.  

During VA audiological testing for treatment purposes in 
March 2006, reported pure tone thresholds in the right ear 
were 30 decibels at 500 hertz, 30 decibels at 1000 hertz, 20 
decibels at 2000 hertz, 35 decibels at 3000 hertz, and 30 
decibels at 4000 hertz. 

During VA audiological testing for treatment purposes in June 
2006, reported pure tone thresholds in the right ear were 30 
decibels at 500 hertz, 30 decibels at 1000 hertz, 20 decibels 
at 2000 hertz, 30 decibels at 3000 hertz, and 25 decibels at 
4000 hertz.  The reported speech recognition score in the 
right ear was 92 percent.  The diagnosis was sensorineural 
hearing loss bilaterally. 

At a VA compensation audiological examination in March 2008, 
pure tone thresholds in the right ear were 30 decibels at 500 
hertz, 30 decibels at 1000 hertz, 25 decibels at 2000 hertz, 
30 decibels at 3000 hertz, and 25 decibels at 4000 hertz.  
The CNC world list speech recognition score in the right ear 
was 96 percent.    

The evidence for the veteran's claim includes the worsening 
of pure tone audio thresholds during the time from his 
service entrance examination in July 1969, at which time all 
measured puretone thresholds were at 0 decibels, until the 
date of the veteran's service retirement examination, at 
which time puretone hearing thresholds had worsened by 30 
decibels at 500 hertz, by 20 decibels at 1000 hertz, by 10 
decibels at 2000 hertz, by 10 decibels at 3000 hertz, and by 
20 decibels at 4000 hertz.  A threshold of greater than 20 
decibels has been held by the Court of Veterans Claims to 
represent some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS 
AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 
1988).  Consistent with the Court's holding and the medical 
treatise information upon which it was based, a July 2005 VA 
examiner opined that the veteran had mild hearing loss at 500 
and 6000 hertz in the right ear at discharge from service.  
Further, at the veteran's June 1991 service retirement 
examination, a reviewing physician noted that in-service 
audiograms reflected hearing loss, and an examining physician 
indicated an impression of possible hearing loss.

Audiological examinations over time since the veteran's 
discharge from service have, with some close exceptions, 
generally meet the definition of hearing loss as set forth in 
Hensley since the time of the veteran's discharge from 
service, and the veteran has been diagnosed as having hearing 
loss in the right ear on several occasions.  More recently, 
from at least February 2006 forward, VA examination and VA 
treatment records show that  the veteran not only has right 
ear hearing loss, but that he meets the regulatory definition 
of a VA hearing loss disability, since he has puretone 
thresholds of greater than 25 decibels at three or more of 
the frequencies 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz.  The Board notes that the hearing loss 
demonstrated during the veteran's period of active service is 
consistent with the places, types, and circumstances of his 
service, including over 16 years as a tank crewman, with some 
of that time in Vietnam, and periods of assignment as a tank 
gunner.   See 38 U.S.C.A. § 1154(a).  There appears to be no 
plausible basis upon which the veteran's current right ear 
hearing loss disability might be dissociated entirely from 
the documented hearing loss he incurred during active 
service.  As a result, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's current 
right ear hearing loss disability was caused or aggravated by 
active service.  Accordingly, entitlement to service 
connection for right ear hearing loss disability is 
warranted.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

As noted above, prior to today's decision, the veteran had 
appeals pending before VA for entitlement to service 
connection for right ear hearing loss and a compensable 
initial rating for left ear hearing loss.  Above, the Board 
has granted entitlement to service connection for right ear 
hearing loss.  As a result, adjudication of the veteran's 
appeal for a compensable rating for left ear hearing loss 
requires consideration of the issue of entitlement to a 
compensable rating for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85 (Evaluation of hearing impairment).  

Initial adjudication by the Board of the matter remaining on 
appeal, as newly characterized, could result in prejudice to 
the veteran's claim.  As a result, the issue as 
recharacterized, i.e., entitlement to a compensable initial 
rating for bilateral hearing loss, must be remanded for 
initial adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (veteran must be given adequate notice of 
need to present evidence and argument and opportunity for 
hearing on question not previously considered by RO, unless 
Board can show veteran is not prejudiced by Board's decision 
without prior consideration of question by RO). 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional 
required development, adjudicate the issue 
of entitlement to a compensable initial 
rating for bilateral hearing loss.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.  The SSOC should contain 
all applicable laws and regulations and 
discuss all evidence relevant to the matter 
of entitlement to an initial compensable 
rating for bilateral hearing loss.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


